Citation Nr: 0514606	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  93-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), for the period from June 
20, 1990, to October 29, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter arose from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The case was previously before the Board of Veterans' Appeals 
(Board) on February 23, 2003, at which time the Board granted 
entitlement to an increased evaluation of 70 percent for PTSD 
effective from June 20, 1990 to October 29, 1997.

In March 2004 the Secretary and the appellant filed a Joint 
Motion for Remand of the Board's February 23, 2003 decision 
with the United States Court of Appeals for Veterans Claims 
(CAVC).  Later that month, the CAVC issued an Order vacating 
that part of the Board's February 23, 2003, decision denying 
entitlement to an evaluation in excess of 70 percent for PTSD 
from June 20, 1990 to October 29, 1997, and remanding the 
case to the Board for further action consistent with its 
Order.

The case was most recently before the Board on August 9, 
2004, at which time the Board remanded the issue on appeal 
for compliance with the Veterans Claims Assistance Act 
(VCAA).


FINDING OF FACT

The veteran's PTSD is productive of virtual isolation in the 
community.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected PTSD is 
productive of symptomatology that renders him completely 
disabled.  He argues that he should receive a 100 percent 
evaluation for his disability.
 
There was a significant change in the law prior to the 
initiation of this claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
As the Board is providing a full grant of the benefit sought 
by the veteran with regard to the claims on appeal, it 
concludes that remand for compliance with the VCAA is not 
warranted because any failure to comply with VCAA 
requirements would not be prejudicial to the appellant.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).
 
A review of the record shows that for the period in question 
in this case, from June 20, 1990, to October 29, 1997, a 70 
percent evaluation has been assigned for PTSD.  The veteran's 
disability is evaluated under the Diagnostic Code for PTSD. 

The Board notes that the regulations pertaining to rating 
mental disorders were changed, effective November 7, 1996.  
However, as the Board is granting the full benefit sought 
based upon the old regulations, discussion of the new 
regulations is not warranted because any failure to apply 
these regulations would not be prejudicial to the appellant.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 70 percent rating is warranted where the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent (total) disability rating 
is assigned where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or where there exists 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the individual is demonstrably 
unable to obtain or retain employment.  Significantly, a 100 
percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation, gross repudiation of reality, 
and/or unemployability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1993); Johnson v. Brown, 7 Vet. App. 95, 96 
(1994).

The Board has thoroughly reviewed the evidence of record, and 
the Board finds that, resolving all reasonable doubt in the 
appellant's favor, the criteria for assignment of a 100 
percent schedular evaluation for PTSD is warranted under the 
rating criteria in effect prior to November 1996.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); Johnson, 7 Vet. App. 95, 96.  

The medical evidence of record reveals that the veteran's 
PTSD rendered him virtually isolated in his community.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson, 7 
Vet. App. at 96.  In September 1995 the veteran was evaluated 
by a clinical psychologist.  She reported that the veteran 
was "socially isolated in the extreme."  While she noted 
that the veteran had been gainfully employed in the last 
several years, she reported that "[h]e has been able to 
function in a vocation because he drives the county road 
grader and is basically not around other people most of his 
working days."  She explained that he only "occasionally 
report[s] in to the office but keeps the road grader at his 
home."  She also opined that the veteran's "severe PTSD . . 
. strained [his] marital relationship."

Psychological test results revealed that the veteran was 
"isolated and alienated from the mainstream of society" and 
that he "is socially inhibited in the extreme."  He was 
described as "thin-skinned" and "easily offended" and she 
noted high levels of depression and anxiety.  She found his 
PTSD symptoms were intense and pronounced and included 
intrusive and haunting thoughts of Vietnam, severe sleep 
disturbance, nightmares, and irritability.  She concluded 
that he was "highly suspicious of other people and socially 
alienated in the extreme."

In summary, she reported:

[The veteran] has functioned vocationally 
only because of the highly isolated 
nature of his job duties which cause him 
to interact seldom or only briefly with 
other human beings.  In fact, few people 
would enjoy such a solitary job, but [the 
veteran] is quite comfortable with it.  
He exhibits the classic symptoms of PTSD 
that appear to have been present since 
Vietnam.  His symptoms have been there, 
but he has dealt with them by altering 
his lifestyle to this very isolated 
manner.

These findings were reiterated in an August 1996 VA PTSD 
examination report.  That examiner noted that "[a]s long as 
[the veteran] is left alone he is able to function fairly 
well at the job."  His social life was described as 
"isolated"; he had "no special interests or hobbies", and 
he reportedly had only a "fair" relationship with his wife 
and daughters.  A September 1997 VA treatment record noted 
that he lived with his wife in a remote area of northern New 
Mexico.  The veteran quit his job in November 1998 because of 
arguments with his boss.  A September 1997 record noted that 
PTSD was a contributing factor in the arguments with his 
boss.

Later evidence supports the finding that the veteran was 
virtually isolated in his community.  An April 1999 VA 
examination report noted that "it is felt to be extremely 
unlikely that he would be able to find another employment 
position which would offer him the solitude that he requires 
in order to function in a work environment."

In conclusion, after a review of all the evidence of record, 
it is the Board's judgment that the veteran's PTSD warrants a 
100 percent evaluation from June 20, 1990, under the 
regulations in effect prior to November 1996.  This is so 
because the evidence of record reveals that the veteran's 
PTSD has rendered him virtually isolated in his community.  
During this time, the veteran lived in a remote area; he 
interacted rarely with co-workers, he spent his days alone 
operating heavy equipment in out-of-the-way areas, the only 
person with whom he had regular interaction was his wife, and 
he had no other connection to others.  Several medical 
professionals have recorded his severe isolation in both 
social and work settings.

Therefore, the Board finds that a 100 percent evaluation was 
warranted for the veteran's PTSD from June 20, 1990, to 
October 29, 1997.  The Board notes that this represents a 
complete grant of all benefits sought on appeal as to this 
issue.


ORDER

The claim for an increased rating for PTSD is granted, to 100 
percent, from June 20, 1990, subject to the laws and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


